COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       Damion Van Flowers v. The State of Texas

Appellate case number:     01-18-01059-CR

Trial court case number: 15-DCR-070028B

Trial court:               458th District Court of Fort Bend County

        The complete record was filed in the above-referenced appeal on January 9, 2019, making
appellant’s brief due 30 days later. See TEX. R. APP. P. 38.6(a). Appellant’s appointed counsel
requested multiple extension of time to file appellant’s brief, which this Court granted. Our final
extension of time extended the deadline for filing appellant’s brief to May 30, 2019 and provided
that no further extensions would be granted absent extraordinary circumstances. On June 6, 2019,
the Clerk of this Court notified appellant’s appointed counsel that a brief had not been timely filed
and that if this Court did not receive appellant’s brief or a motion for extension of time within ten
days of that notice, it would abate the appeal and direct the trial court to conduct a hearing in
accordance Texas Rule of Appellate Procedure 38.8(b)(2). Appellant’s counsel failed to respond
and has not filed a brief on appellant’s behalf.
        We abate the appeal and remand the cause to the trial court to conduct a hearing at which
a representative of the Fort Bend District Attorney’s Office and appellant’s appointed counsel,
Julia Bella, shall be present. At the trial court’s discretion, appellant may be present for the hearing
in person or, if incarcerated, he may participate in the hearing by closed-circuit video
teleconferencing.
       We direct the trial court to:
           1) determine whether appellant still wishes to pursue this appeal;
           2) if appellant wishes to pursue this appeal, determine whether good cause exists to
              relieve Julia Bella of her duties as appellant’s counsel;
                   a. if good cause exists to remove counsel, the trial court shall enter a written
                      order relieving Julia Bella of her duties as appellant’s counsel, including in
                      the order the basis for finding good cause for her removal, and appoint
                      substitute appellate counsel, at no expense to appellant;
                   b. if good cause does not exist to remove counsel, the trial court shall provide
                      a final deadline by which Julia Bella must file appellant’s brief, which shall
                      be no more than 30 days from the date of the hearing;
           3) enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) make any other findings and recommendations the trial court deems appropriate.
See TEX. CODE CRIM. PROC. art. 1.051(a), (c), (d)(1), 26.04(j)(2); TEX. R. APP. P. 38.8(b).
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of the hearing. The court reporter is
directed to file the reporter’s record of the hearing within 30 days of the date of the hearing.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                               Acting individually


Date: ___March 19, 2020___